DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-4 recite” wherein if said laser is not clean enough a laser clean up filter is added such that said illumination from said laser passes through said laser clean up filter before passing through said dichroic mirror.” It is not clear what ‘clean up filter’ filters and how it performs clean up. For prosecution purpose, it is assumed that said clean filter is wavelength filter that may clean up laser light by selecting/passing desired wavelengths to sample of interest. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kuo et al. (US 2015/0211998 A1) [hereinafter Kuo].
 As to claim 1, Kuo teaches a wavelength Raman analyzer system comprising: a laser (20, Fig.1); said laser emitting an illumination; said illumination then passing through a dichroic mirror (40, Figs. 1, 2; paragraph 0032); said illumination then passing through a first lens (48, Fig.1); said illumination then striking a sample under test (60, Fig.1) and said sample under test creating an emission signal; said emission signal then passing back through said first lens (48, Fig.1); said emission signal then reflecting off of said dichroic mirror; said emission signal then passing through one or more narrow band filters (70, Fig.1); and, said emission signal passing through a second lens (74, Fig.1) and onto a detector (80, Fig.1; paragraph 0022).
As to claim 2, Kuo teaches all as applied to claim 1, and in addition teaches wherein said detector is an array of detectors or a detector array (paragraph 0030).
As to claims 3-4, Kuo teaches all as applied to claims 1, 2, and in addition teaches wherein if said laser is not clean enough a laser clean up filter (34, Fig.1) is added such that said illumination from said laser passes through said laser clean up filter before passing through said dichroic mirror.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Scarcelli et al. (US 2020/0355554 A1) teaches a wavelength Raman analyzer system comprising: a laser (222, Fig.2D); said laser emitting an illumination; said illumination then passing through a dichroic mirror (238, Fig.2D); said illumination then passing through a first lens (244, Fig.2D); said illumination then striking a sample under test (250a, Fig.2D) and said sample under test creating an emission signal; said emission signal then passing back through said first lens 244, Fig.2D); said emission signal then reflecting off of said dichroic mirror; said emission signal then passing through one or more narrow band filters (232, Fig. 2D); and, said emission signal passing through a second lens (234, Fig.2D) and onto a detector (200, Fig.2D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886